DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10, 28-30, 39-49 are pending. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 8-9-21 is acknowledged.
Upon reconsideration, the restriction has been withdrawn. 
Claims 1-10, 28-30, 39-49 are under consideration. 
Claim Objections
The claims can be written more clearly as follows: 

1. A rodent with a genetically modified Activin A receptor type 1 (Acvr1) gene, wherein the genome of the rodent comprises: 
i) exon 7 of a human Acvr1 gene encoding [MUTATION] in sense orientation flanked upstream and downstream by a first pair of recombination recognition sites (RSSs); and 
ii) a mutant exon 7 of a rodent Acvr1 gene comprising a R258G mutation in antisense orientation flanked upstream and downstream by a second pair of RSSs that are different that the first pair of RSSs, wherein the first and second RSSs are oriented so that a recombinase can invert the mutant exon 7 into sense orientation, delete the 
2. ???
3. The rodent of claim 1, wherein the genome of the rodent further comprises a nucleic acid sequence encoding recombinase operably linked to an inducible promoter. 
4. The rodent of claim 3, wherein the recombinase is Cre. 
5. ---The rodent of claim 4,…---.
6. ---The rodent of claim 5,…---.
7. ---The rodent of claim 5,…---.
8. ---The rodent of claim 1,…---.
9. An offspring rodent derived from the rodent of claim 1, wherein the offspring rodent i) has a genome comprising the mutant Acvr1 gene comprising the mutant exon 7, and ii) expresses the mutant Acvr1 comprising the mutant exon 7 resulting in ectopic bone formation. 
10. The rodent of claim 1, wherein the rodent is a mouse or rat. 
28. An isolated rodent cell or tissue with a genetically modified Activin A receptor type 1 (Acvr1) gene, wherein the genome of the cell or tissue comprises a modified Acvr1 gene comprising: 
i) exon 7 of a human Acvr1 gene encoding [MUTATION] in sense orientation flanked upstream and downstream by a first pair of recombination recognition sites (RSSs); and 
ii) a mutant exon 7 of a rodent Acvr1 gene comprising a R258G mutation in antisense orientation flanked upstream and downstream by a second pair of RSSs that 
29. The isolated rodent cell or tissue of claim 28, wherein the rodent is a mouse or rat. 
30. The isolated rodent cell or tissue of claim 28, wherein the cell is an embryonic stem (ES) cell. 
39. A method of making a rodent with a genetically modified Activin A receptor type 1 (Acvr1) gene, the method comprising: genetically modifying an endogenous Acvr1 gene in a rodent such that the genome of rodent comprises:
i) exon 7 of a human Acvr1 gene encoding [MUTATION] in sense orientation flanked upstream and downstream by a first pair of recombination recognition sites (RSSs); and 
ii) a mutant exon 7 of a rodent Acvr1 gene comprising a R258G mutation in antisense orientation flanked upstream and downstream by a second pair of RSSs that are different that the first pair of RSSs, wherein the first and second RSSs are oriented so that a recombinase can invert the mutant exon 7 into sense orientation, delete the human exon 7, and allow a mutant Acvr1 gene comprising the mutant exon 7 to be expressed resulting in ectopic bone formation. 
40. The method of claim 39, wherein the genetically modifying is performed by 
a) introducing a nucleic acid construct into an isolated rodent embryonic stem (ES) cell, wherein the nucleic acid construct comprises: 

ii) a mutant exon 7 of a rodent Acvr1 gene comprising a R258G mutation in antisense orientation flanked upstream and downstream by a second pair of RSSs that are different that the first pair of RSSs, wherein the first and second RSSs are oriented so that a recombinase can invert the mutant exon 7 into sense orientation, delete the human exon 7, and allow a mutant Acvr1 gene comprising the mutant exon 7 to be expressed resulting in ectopic bone formation;
b) injecting the ES cell into a recipient rodent embryo; 
c) implanting the embryo into a surrogate female such that the rodent with the genetically modified Acvr1 gene is obtained. 
41. The method of claim 39, wherein the rodent with the genetically modified Acvr1 gene obtained is homozygous for the genetically modified Acvr1 gene. 
42. The method of claim 40, wherein the genome of the rodent ES cell comprises a nucleic acid sequence encoding a recombinase. 
43. The method of claim 42, wherein the nucleic acid sequence encoding a recombinase is operably linked to an inducible promoter. 
44. The method of claim 39, wherein the recombinase is Cre. 
45-47. OK
48. The method of claim 43, further comprising inducing recombinase expression in a cell or tissue of the rodent with the genetically modified Acv1 gene such that the 
49. The method of claim 40, wherein the rodent is a mouse or rat. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 28-30, 39-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires A genetically modified rodent, whose genome comprises a modified rodent Acvr1 gene within an endogenous rodent Acvr1 locus, wherein the modified rodent Acvr1 gene comprises a substantially human ACVRI exon 7 in sense orientation flanked by a first pair of site-specific recombinase recognition sites (SRRS'), wherein the substantially human ACVR1 exon 7 encodes the same amino acids as a 
Claim 1 encompasses any Acvr1 exon 7 that is “substantially human” (claim 1) and differs from [wild-type] exon 7 of the human Acvr1 exon 7 by at least one nucleotide and has a reduced identity with the altered rodent Acvr1 exon 7 as compared to the sequence identity with the altered rodent Acvr1 exon 7 as compared to the sequence identity between the human Acvr1 exon 7 and the altered rodent Acvr1 exon 7. The specification teaches: “by altering codon choice, the nucleotide sequence of human exon ENSEO0001009617 was altered to reduce sequence identity between the mouse and human exon, without altering protein coding. This introduced human sequence is referred to hereafter as hsa_e7+. Therefore, prior to inversion of the FIEx element (altered exon ENSMUSE0000 1232449 and associated upstream and downstream intronic sequences-—-see below), the resulting locus, Acyr [PO8GIFE® should function as wild type.” (pg 27, para 95); however, the specification does not teach any specific codon mutations that provide decreased sequence identity while functioning as wild-type. The claim encompasses modifications to protein coding, while the specification is limited to modifications that prevent protein coding. US Patent 9510569 (Economides) taught replacing the first codon (aspartic acid) of human exon 5 with glutamic acid, but did not teach any other modifications that made human exon 5 have reduced sequence 
This rejection applies to 28 and 39 as well. 
The specification does not provide adequate written description for making a genetically modified rodent as broadly encompassed by claim 39 other than using the steps of claim 40 (transfecting ES cells with the targeting vector) along with introducing the ES cells into an embryo or blastocyst, implanting the embryo or blastocyst into a recipient female, and obtaining a rodent with a genetically modified Acvr1 gene from the embryo or blastocyst implanted into the female. As written, claim 39 encompasses making the genetic modification by any means which encompasses CRISPR technology, TALENs, ZFNs, or traditional homology vectors. The specification is limited to transfecting rodent ES cells with a targeting vector that creates the genetic modification discussed above. The ES cells are injected into recipient embryos or 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 28-30, 39-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “substantially human ACVRI exon 7 in sense orientation flanked by a first pair of site-specific recombinase recognition sites (SRRS'), wherein the substantially human ACVR1 exon 7 encodes the same amino acids as a human ACVR1 exon 7” in claims 1, 28, 39 is indefinite because the metes and bounds are unclear. It is unclear when an exon 7 of human Acvr1 is “substantially human” because it is unclear how similar exon 7 in humans is to exon 7 in mice, rats, or any other animal and 
Claim 2 is indefinite because the metes and bounds of the comparison are unclear. The comparison of sequence identities does not make sense in context of the “altered rodent Acvr1 exon 7” because it has a R258G mutation which is not found in the wild-type or “substantially human Acvr1 exon 7”. If applicants are attempting to compare i) the percent identity of the modified exon 7 of human Acvr1 vs the mutant exon 7 of rodent Acvr1; to ii) the percent identity of a wild-type exon 7 of human Acvr1 vs the mutant exon 7 of rodent Acvr1, clarification is required. 

The art at the time of filing did not reasonably teach or suggest a genetic modification that is a modified rodent Acvr1 gene comprising a substantially human ACVRI exon 7 in sense orientation flanked by a first pair of site-specific recombinase recognition sites (SRRS'), wherein the substantially human ACVR1 exon 7 encodes the same amino acids as a human ACVR1 exon 7; and b. an altered rodent Acvr1 exon 7 encoding R258G in antisense orientation, flanked by a second pair of SRRS' that are different from the first pair of SRRS'; wherein the first and second SRRS' are oriented so that a recombinase can invert the mutant rodent Acvr] exon 7 into sense orientation, delete the substantially human ACVR] exon 7, and allow an altered Acvrl allele comprising the altered rodent Acvr1 exon 7 to be expressed as required in claims 1, 28 and 39.

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632